Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Deep Down, Inc. (“Deep Down”) on Form 10-Q for the period endedSeptember 30, 2011 as filed with the Securities and Exchange Commission on the date hereof (“the Report”), I, Ronald E. Smith, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Deep Down. Date:November 10, 2011 /s/ RONALD E. SMITH Ronald E. Smith President and Chief Executive Officer (Principal Executive Officer)
